ACCEPTED
                                                                                                   01-15-00176-CR
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                              4/24/2015 4:45:17 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK
                                     NO. 01-15-00176-CR

                               IN THE COURT OF APPEALS
                                                                                FILED IN
                                           FOR THE                       1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                         4/24/2015 4:45:17 PM
                                FIRST DISTRICT OF TEXAS
                                                                         CHRISTOPHER A. PRINE
                                                                                 Clerk
                                        AT HOUSTON


                                  T. C. CAUSE NO. 1967710

                    IN THE COUNTY CRIMINAL COURT OF LAW #3

                               OF HARRIS COUNTY, TEXAS


                                    RUSSELL LEVI POPE

                                           Appellant

                                                v.
                                   THE STATE OF TEXAS

                                            Appellee


            APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME IN
                     WHICH TO FILE APPELLATE BRIEF


TO THE HONORABLE JUSTICES OF THE               1st   COURT OF APPEALS:

       COMES NOW, RUSSELL LEVI POPE, Appellant, and files this his Motion for

Extension of Time to file Appellant' s Brief, pursuant to Rules 9 and 10 of the Texas Rules of

Appellate Procedure, and in support thereof, would show the Court the following:

                                                I.

       Appellant was charged by Information with the misdemeanor offense of driving while

intoxicated in cause number 1967710. Appellant filed a dispositive Motion to Suppress Blood
Search Warrant with the trial court on January 20, 2015. A hearing was had on Appellant's

dispositive motion to suppress on January 30, 2015. The trial court denied Appellant's dispositive

Motion to Suppress Blood Search Warrant. After the denial of his dispositive motion to suppress,

the Appellant, by agreement with the State, plead guilty to the misdemeanor offense of driving

while intoxicated. The trial court sentenced Appellant to one year in the Harris County jail, but

suspended the sentence, placing Appellant on probation for two (2) years.

                                                II.

       On February 3, 2015, Appellant perfected his notice of appeal.

                                                III.

       Appellant's attorney seeks additional time to file his brief for the following reasons:

   1. Appellant's attorney was retained to pursue the appeal on behalf of Appellant on April
      20, 2015, only ten (10) days before the brief on the appeal is due with this Honorable
      Court. Although the Appellant has made arrangements to pay for the Reporter's Record,
      appellate counsel has not yet received the record for use in preparing the brief on appeal.

   2. Additionally, the Attorney is preparing for trials in the State of Texas v. Joshua
      Escalante, charged with the felony offense of Assault Family Violence - Choking in
      cause number 1422392, set for trial May 4, 2015 in the 182nd District Court of Harris
      County, Texas and State ofTexas v. Gregory Milliken, charged with the felony offense of
      Indecency with a Child by Contact in cause number CR31157, set for trial May 11 , 2015
      in the 253rd District Court of Liberty County, Texas.

   3. Finally, Counsel for Appellant is a solo practitioner and will need the requested
      additional time to complete the review of the Reporter's Record, to be able to then
      prepare Appellant's Brief.
                                            PRAYER

       Wherefore, premises considered, undersigned counsel prays for this Court to extend the

time for filing Appellant's brief until June 23, 2015, which is sixty days from the current

deadline.

                                              Respectfully submitted,




                                              Richard K. Oliver
                                              SBN 24048179
                                              1221 Studewood St.
                                              Houston, Texas 77008
                                              Tel: 713-864-3700
                                              Fax: 713-864-3703
                                              ATTORNEY FOR APPELLANT
                                              RUSSELL LEVI POPE
                                          AFFIDAVIT

THE STATE OF TEXAS                    §
                                      §
COUNTY OF HARRIS                      §

  Before me, the undersigned authority, on this day personally appeared RJCHARD K.
OLIVER, who after being duly sworn, deposed and stated:

   "I am the attorney in charge for Appellant, Russell Levi Pope. I have read the attached
Motion and the facts and allegations contained therein are true and correct to the best of my
knowledge and belief."

   Further Affiant sayeth not.




                                             Richard K. Oliver


SWORN TO AND SUBSCRJBED before me on this              ~J~ay of ~                               ' 2015.




                                             Notary Public, State of Texas


                                                       . ~"·"''
                                                      ,;.,'!:!'.                                CERTIFICATE OF SERVICE

   This is to certify that a copy of the foregoing instrument has   b~en   delivered to Mr. Alan
Curry at the following address on this th~~17d day of    ~                         , 2015.


Mr. Alan Cuny
Chief, Appellate Division
Hanis County District Attorney' s Office
1201 Franklin, 61h Floor
Houston, TX 77002




                                                     Richard K. Oliver